  Case 16-13239         Doc 40     Filed 02/05/19 Entered 02/05/19 11:39:07              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-13239
         SONJA LYNNE KLERMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/19/2016.

         2) The plan was confirmed on 06/02/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,552.00.

         10) Amount of unsecured claims discharged without payment: $34,111.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-13239      Doc 40       Filed 02/05/19 Entered 02/05/19 11:39:07                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $40,979.46
       Less amount refunded to debtor                          $965.74

NET RECEIPTS:                                                                                 $40,013.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,310.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,856.30
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,166.30

Attorney fees paid and disclosed by debtor:                $690.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE                    Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                    Unsecured      1,950.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      1,107.00       1,950.44        1,950.44      1,950.44        0.00
CAPITAL ONE NA                 Unsecured      1,637.00       1,686.82        1,686.82      1,686.82        0.00
CHASE CC                       Unsecured         685.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured         224.00           NA              NA            0.00       0.00
COMENITY CAPITAL BANK          Unsecured      2,350.00       2,418.51        2,418.51      2,418.51        0.00
DISCOVER BANK                  Unsecured         797.00        783.62          783.62        783.62        0.00
MIDLAND FUNDING                Unsecured         361.00        361.43          361.43        361.43        0.00
MIDLAND FUNDING                Unsecured         680.00          0.00            0.00           0.00       0.00
MIDLAND FUNDING                Unsecured      4,377.00       4,387.42        4,387.42      4,387.42        0.00
MIDLAND FUNDING                Unsecured      3,044.00       3,044.91        3,044.91      3,044.91        0.00
MIDLAND FUNDING                Unsecured      1,834.00       1,816.46        1,816.46      1,816.46        0.00
MIDLAND FUNDING                Unsecured      2,108.00       2,188.88        2,188.88      2,188.88        0.00
MIDLAND FUNDING                Unsecured            NA           0.00            0.00           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Secured       20,000.00     25,230.60        25,230.60           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Unsecured      5,678.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         715.00        705.98          705.98        705.98        0.00
PRA RECEIVABLES MGMT           Unsecured         778.00        804.63          804.63        804.63        0.00
PRA RECEIVABLES MGMT           Unsecured      1,183.00       1,254.29        1,254.29      1,254.29        0.00
PRA RECEIVABLES MGMT           Unsecured      1,254.00       1,518.86        1,518.86      1,518.86        0.00
QUANTUM3 GROUP LLC             Unsecured      1,540.00       1,503.80        1,503.80      1,503.80        0.00
QUANTUM3 GROUP LLC             Unsecured         576.00        559.91          559.91        559.91        0.00
QUANTUM3 GROUP LLC             Unsecured      1,812.00       1,886.83        1,886.83      1,886.83        0.00
QUANTUM3 GROUP LLC             Unsecured      2,182.00       2,123.94        2,123.94      2,123.94        0.00
QUANTUM3 GROUP LLC             Unsecured      2,126.00       2,160.40        2,160.40      2,160.40        0.00
QUANTUM3 GROUP LLC             Unsecured            NA         202.43          202.43        202.43        0.00
SPEEDYRAPID CASH               Unsecured            NA         598.88          598.88           0.00       0.00
SYNCB/AMAZON                   Unsecured      3,200.00       3,236.21        3,236.21      3,236.21        0.00
TD BANK USA                    Unsecured         160.00        251.65          251.65        251.65        0.00
US BANK NATIONAL ASSOCIATION   Secured       22,506.79     22,618.42        22,618.42           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-13239       Doc 40      Filed 02/05/19 Entered 02/05/19 11:39:07                Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim        Claim       Principal       Int.
Name                               Class   Scheduled     Asserted     Allowed        Paid          Paid
US BANK NATIONAL ASSOCIATION   Secured      147,395.00   172,232.46   172,232.46           0.00        0.00
US BANK NATIONAL ASSOCIATION   Unsecured     24,976.10           NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal               Interest
                                                         Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                              $194,850.88               $0.00                $0.00
      Mortgage Arrearage                                  $0.00               $0.00                $0.00
      Debt Secured by Vehicle                        $25,230.60               $0.00                $0.00
      All Other Secured                                   $0.00               $0.00                $0.00
TOTAL SECURED:                                      $220,081.48               $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                $0.00
       Domestic Support Ongoing                            $0.00              $0.00                $0.00
       All Other Priority                                  $0.00              $0.00                $0.00
TOTAL PRIORITY:                                            $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $35,446.30        $34,847.42                  $0.00


Disbursements:

       Expenses of Administration                          $5,166.30
       Disbursements to Creditors                         $34,847.42

TOTAL DISBURSEMENTS :                                                                    $40,013.72




UST Form 101-13-FR-S (09/01/2009)
  Case 16-13239         Doc 40      Filed 02/05/19 Entered 02/05/19 11:39:07                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
